Case: 12-12092    Date Filed: 01/11/2013   Page: 1 of 2



                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-12092
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 3:99-cr-00002-LC-MD-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

WARREN PHILLIPS,
a.k.a. Miami Duke,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________
                               (January 11, 2013)

Before TJOFLAT, MARTIN and FAY , Circuit Judges.

PER CURIAM:

      On July 8, 1999, Warren Phillips, having been found guilty by a jury on

three counts of drug trafficking, was sentenced concurrently to life imprisonment

and two concurrent terms of 360 months. On March 16, 2012, Phillips moved the
                  Case: 12-12092     Date Filed: 01/11/2013    Page: 2 of 2

District Court pursuant to Federal Rule of Criminal Procedure 36 to correct errors

in the Government’s enhancement information, filed pursuant to 21 U.S.C. § 851,

which notified him that, because he had two or more prior felony drug convictions,

the mandatory minimum sentence of life imprisonment pursuant to 21 U.S.C.

§ 841(a)(1) applied. If the court corrected the errors, he thought, it would have to

vacate the life sentence he received and impose a new sentence. The court denied

his motion, and he appeals its decision. We affirm.

           We review de novo the district court’s application of Rule 36. United

States v. Portillo, 363 F.3d 1161, 1164 (11th Cir. 2004). Rule 36 provides that

“the court may at any time correct a clerical error in a judgment, order, or other

part of the record, or correct an error in the record arising from oversight or

omission.” Fed. R. Crim. P. 36. However, Rule 36 “cannot be used . . . to make a

substantive alteration to a criminal sentence.” United States v. Pease, 331 F.3d

809, 816 (11th Cir. 2003).

          Because Phillips did not actually seek to correct a clerical error of the type

within the scope of Rule 36, but instead was seeking to substantively modify his

life sentence, the District Court correctly determined that he was not entitled to

relief.

          AFFIRMED.




                                              2